Citation Nr: 1625504	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, on a de novo basis. 

3.  Entitlement to nonservice-connected pension from August 24, 2009 to April 20, 2010.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to May 1981 and from August 1990 to July 1991, with service in Southwest Asia during the Persian Gulf War from September 1990 to May 1991.  She also had additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  The Montgomery, Alabama, RO now has jurisdiction over this matter.  

The December 2012 statement of the case notes that the Veteran's previously denied claim for service connection for PTSD was reopened.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

In March 2016, the Veteran's representative submitted the report of a private psychological examination conducted that same month.  It was noted that this report would be forthcoming at the February 2016 hearing, and waiver of RO review was requested at that time. 

The issue of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most recent request to reopen the Veteran's claim for entitlement to service connection for PTSD on the basis of new and material evidence was denied in a July 2006 rating decision; the Veteran did not submit a notice of disagreement with that decision and no new and material evidence was received within a year of its issuance.  

2.  The evidence submitted since July 2006 includes multiple diagnoses of PTSD; this information was not previously before the adjudicators, and the absence of this information was the basis of the original denial.  

3.  The Veteran had over 90 days of service during a period of war, and has been considered disabled by the Social Security Administration (SSA) from April 7, 2009. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that determined new and material evidence had not been received to reopen the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  

2.  Evidence submitted since July 2006 is new and material, and the claim for service connection for a psychiatric disability claimed as PTSD is reopened.  38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for nonservice-connected pension from August 24, 2009 to April 20, 2010 have been met.  38 U.S.C.A. §§ 101(33), 1521 (West 2014); 38 C.F.R. § 3.2(f)(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board will find that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a psychiatric disability.  Any failure in the duty to notify or assist in that matter was harmless.  

Regarding the claim for pension, the Veteran was provided with complete VCAA notification in a November 2009 letter prior to the initial adjudication of her claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA general medical examination to determine whether or not her disabilities render her unemployable.  The Veteran's VA treatment records have also been obtained.  Records have also been obtained from the SSA.  The Veteran offered testimony at a February 2016 hearing, and a transcript is in the record.  There is no indication that there is any relevant evidence outstanding in regards to these matters, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

The Veteran contends that she has developed PTSD due to active service.  She states that she was sexually assaulted by another service member while stationed in Saudi Arabia.  The Veteran also states that she lived in fear of enemy missile attacks throughout her deployment, and says that there were four Scud missile attacks in the area her unit was stationed.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014). 

The record shows that entitlement to service connection for loss of concentration, depression, memory loss, anxiety, and fatigue due to undiagnosed illness and PTSD was denied in an August 1995 rating decision.  The basis for this denial was, in part, because PTSD was not shown to exist by the available evidence.  VBMS 8/11/1995 Rating Decision - Narrative, p. 2.  

After the receipt of additional evidence, the claim was reconsidered and denied on the same basis in a September 1997 rating decision.  VBMS 9/5/1997 Rating Decision - Narrative, p. 2.  The Veteran was notified of this decision in a September 1997 letter but she did not submit a notice of disagreement within the one year appeal period.  No additional evidence was submitted during this period, and no additional relevant service department records have been received.  Therefore, the September 1997 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record indicates that the Veteran has made several previous attempts to reopen her claim.  The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A February 2000 Board decision that denied entitlement to service connection for an acquired psychiatric disability specifically notes that the Veteran's claim of PTSD that was denied in an August 1995 rating decision was not appealed, and would not be considered in that decision.  However, a January 2004 rating decision determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for PTSD, as did a January 2006 rating decision.  The most recent attempt to reopen the claim was denied in a July 2006 rating decision.  The Veteran did not appeal this decision and no new and material evidence was received within a year of its issuance, making it final.  VBMS 7/20/2006 Rating Decision - Narrative, p. 1.  38 C.F.R. § 3.105(a); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011)  The Board will review the evidence received since July 2006 to determine whether it is new and material.  

Evidence received since July 2006 includes VA treatment records dating from 2008 to 2011, the report of a September 2010 VA examination, a February 2011 letter from a VA social worker, the report of a November 2012 VA examination, and the March 2016 report from the private psychologist.  

A review of this evidence shows that some of it is new and material.  The VA treatment records include multiple diagnoses of PTSD reported by clinical psychologists, psychiatrists, and clinical social workers.  The February 2011 letter from the VA social worker includes an assessment of PTSD and military sexual trauma.  VBMS 2/28/2011 Medical Treatment Record - Government, pp. 1, 4.  

Finally, the March 2016 report also includes a diagnosis of PTSD.  VBMS 4/18/2016 Correspondence, pp. 10-12.  The Board notes that the September 2010 VA examination and the November 2012 VA examination continued to find that the Veteran did not have a current diagnosis of PTSD.  However, the other diagnoses and assessments are presumed to be credible for purposes of determining whether or not it is new and material evidence.  Savage v. Gober, 10 Vet. App. 488 (1997).  As the basis of the original denial was the lack of a diagnosis of PTSD, and as evidence of current diagnoses of PTSD has now been presented, the evidence is both new and material, and the claim is reopened.  

The matter of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, on a de novo basis will be addressed further in the remand section at the end of this decision.  


NSC Pension

Entitlement to NSC pension has already been established from April 20, 2010.  As noted in the December 2012 statement of the case, the basis of this award was that the Veteran was determined to be in receipt of SSA disability benefits as of that date.  However, the Veteran contends that she is entitled to pension from the date of her August 24, 2009 claim.  

The law provides that VA shall pay to each veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a). 

A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The term "period of war" is defined by statute.  In the case of a veteran who served in the Persian Gulf War, the period began on August 2, 1990, and the end date has yet to be prescribed.  38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.2(f)(i) (2015).  

'Permanent and total disability' will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2015).  Pension cases must be adjudicated applying both 'objective' and 'subjective' standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992). 

A veteran may establish that he or she has a lifetime impairment which is sufficient to render it impossible for the "average person" to follow a substantially gainful occupation.  38 U.S.C.A. § 1502(a)(1) (West 2014); 38 C.F.R. § 4.15 (2015).  A veteran who suffers the permanent loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becomes permanently helpless or permanently bedridden, will be considered permanently and totally disabled for pension purposes.  38 C.F.R. § 4.15.

VA will consider a veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for SSA purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990  (Dec. 27, 2001).  Otherwise, a finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390(1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) (2015). 

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he or she has a lifetime impairment precluding him or her from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502 , 1521(a) (West 2014); 38 C.F.R. § 4.17 (2015).  However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17 (2015). 

Finally, even if a veteran's disability ratings fail to meet the aforementioned percentage standards, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis, if the veteran is unemployable by reason of his or her disabilities, age, occupational background, and other related factors.  38 C.F.R. §§ 3.321(b)(2) (West 2014), 4.17(b) (2015). 

Marginal employment shall not be considered substantially-gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

In addition to the above, basic entitlement to non-service-connected pension exists if the veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23; 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4). 

Here, the Veteran's DD Form 214 reflects that she served on active duty from August 1990 to July 1991.  This period includes service during the Persian Gulf War.  Accordingly, the Veteran "served for at least 90 days in a period of war," satisfying the service requirement for basic pension eligibility under 38 C.F.R. § 3.3 (2015). 

Furthermore, the Board finds that the Veteran met the criteria of being permanently and totally disabled at the time she submitted her August 2009 claim for NSC pension.  

A review of the January 2012 SSA decision shows that it determined the Veteran has been under a disability as defined by SSA since April 7, 2009.  Therefore, as the Veteran was disabled for SSA purposes at the time of her August 24, 2009 claim, she is eligible for NSC pension as of that date.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  VBMS 6/12/2012 SSA/SSI Letter, p. 11.  

In reaching this decision, the Board notes that NSC pension is payable only if a veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23 (2015).  The Board will make no determination pertaining to whether or not the Veteran meets that income requirement at this time.  


ORDER

New and material evidence having been submitted, the petition to reopen a claim of service connection for an acquired psychiatric disability, claimed as post-traumatic stress disorder, is granted. 

Entitlement to nonservice-connected pension from August 24, 2009 to April 20, 2010 is granted, subject to meeting income requirements.  


REMAND

Initially, the Board notes that in addition to PTSD, the Veteran has other psychiatric diagnoses, including major depression.  The Court has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

At the February 2016 hearing, the Veteran and her representative expressed the belief that her psychiatric disability may have been caused or aggravated by her service connected migraine headaches.  This possibility has not been addressed on either VA examination, and an additional examination should be scheduled in order to determine whether or not there is a relationship between the Veteran's migraine headaches and her psychiatric disability.  

The Veteran states that her PTSD developed in at least part because she was the victim of a sexual assault during service.  She says that she did not report this to anyone during service.  Furthermore, the record indicates that she did not report the matter to her VA health care providers until approximately 2008.  While some VA treatment providers include diagnosis of PTSD due to military sexual trauma, the Board notes that a complete attempt to confirm the occurrence of this stressor does not appear to have been made.  

In particular, the regulations provide that in claims for PTSD based on in-service assault, sources from other than the Veteran's service records may corroborate the Veteran's account of the incident.  These include evidence of behavior changes following the assault, such as deterioration in work performance.  38 C.F.R. § 3.304(f)(5) (2015).  A review of the claims file shows that while some of the Veteran's military personnel records have been obtained, her performance reports are not part of the record.  The Board finds that an attempt to obtain these should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the remainder of the Veteran's military personnel records, to include her performance reviews.  The attempt to obtain these records should continue until it is reasonably certain that further attempts would be futile, and a memorandum to that effect should be placed in the claims file.  

2.  Obtain all VA treatment records pertaining to treatment of the Veteran's claimed psychiatric disabilities dating from 2012 to the present, to include the report of the Veteran's May 2012 psychiatric hospitalization.  

3.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The examiner must review the claims file, and the examination report should indicate it has been reviewed.  At the conclusion of the examination and record review, the examiner should attempt to provide the following opinions:

a) Does the Veteran have a diagnosis of one or more acquired psychiatric disabilities?  If yes, please provide a list of these diagnosed disabilities.  If no, please differentiate the current findings with the diagnoses of PTSD and depression in the VA treatment records dating from 2008 to 2011, as well as the March 2016 private examination report.  

b) If the current diagnoses include PTSD, is it as likely as not that this disability was incurred due to active service?  If yes, what are the in-service stressors that have resulted in PTD?  
Indicate whether or not the Veteran's PTSD is related to the Veteran's fear of hostile military activity such as SCUD missile attacks and whether or not this stressor is sufficient to support the diagnosis of PTSD.  

If PTSD is determined to be related to military sexual trauma, is there evidence of behavioral changes in the Veteran's service personnel records and service treatment records that would tend to verify her claimed assault?  

If PTSD is determined to be the result of stressors unrelated to military service, is it as likely as not that the Veteran's service-connected migraine headaches have aggravated (increased in severity beyond the natural progression) her PTSD?

c) For each diagnosed acquired psychiatric disability other than PTSD, is it as likely as not that this disability was incurred due to active service?  
If the answer to the above is negative, is it as likely as not that one or more of the diagnosed disabilities was incurred due to the Veteran's service connected migraine headaches?

If the answer to the above continues to be negative, is it as likely as not that the Veteran's service connected migraine headaches have aggravated (increased in severity beyond the natural progression) one or more of these disabilities?  If yes, is it possible to identify a baseline severity of the disability prior to aggravation?  If so, describe this baseline. 

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


